United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UN[TED STATES OF AMERICA §
§
v. § CASE NO. 3:l8-CR~()05¢iZ-S
§
CESAR TELLEZ-RIVERA (Ol) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, inciuding the Notice Regarding Entry of a Plea of Guilty, the Consent

of the defendant, and the Report and Recoinrnendation Concerning Plea of Guilty of the United States Magistrate .ludge,
and no objections thereto having been filed within fourteen days of service in accordance with 28 U.S.C. § 63 6(b)(l), the
undersigned District Judge is of the opinion that the Report and Recomniendation of the Magistrate .Iudge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Couit accepts the plea of guilty, and
CESAR TELLEZ~RIVERA is hereby adjudged guilty of 8 U.S.C. §§ 1326(a) and (b)(l); Illegal Reentry After Removal
from the United States. Sentence will be imposed in accordance with the Couit‘s scheduling order.

lX|

I:l

The defendant is ordered to remain in custody.

The Court adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not

likely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(i))
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(b) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3143(a)(2) because the Court finds

|:l There is a substantial likelihood that a motion for acquittal or new trial will be granted, or
l:l The Governrnent has recommended that no sentence of imprisonment be imposed, and
[:i This matter shall be set for hearing before the United States Magistrate Judge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to iS U.S.C. § 3143(a)(2) because the defendant has filed a motion alleging
that there are exceptional circumstances under § 3145(0) why he/she should not be detained under § 3143(a)(2). This matter
shall be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptional circumstances under § 3145(c) why the defendant should not he detained
under § 3143(a)(2), and whether it has been shown by ciear and convincing evidence that the defendant is likeiy to fiee or pose
a danger to any other person or the community if released under § 3 142(13) o (c).

SlGNED this l9th day of December, 2018. / :

 

KAREN GREN sCHoLnR
UNrrED sTATEs DISTRICT JUDGE

